Citation Nr: 1810735	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-20 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to March 1957 and from June 1957 to June 1973.  The Veteran died in April 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) St. Paul, Minnesota Pension Management Center.

In December 2015, the Board denied the appellant's claim of entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C. § 1318 and the remanded the issue on appeal for further development.  In September 2016, the Board once again remanded the issue on appeal.  

Subsequent to the November 2016 Supplemental Statement of the Case, the appellant submitted additional evidence without a waiver of initial RO consideration of the newly submitted evidence.  However, this evidence is subject to initial review by the Board, since the appellant perfected her appeal in May 2014, and did not request that the agency of original jurisdiction (AOJ) initially review the evidence.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7015 (e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).  Thus, the Board accepts this evidence for inclusion in the record.




FINDINGS OF FACT

 1.  The Veteran died in April 2012.  The death certificate lists the immediate cause of death as pneumonia due to or a consequence of multiple myeloma.  Renal failure and delirium were listed as other disorders that had contributed to the Veteran's death, but had not resulted in the underlying conditions that had caused his demise.

2.  The most probative evidence of record does not show that the Veteran's multiple myeloma is due to service, to include any herbicide exposure.

3.  At the time of his death, the Veteran was service-connected for Meniere's disease of the left ear, lumbar degenerative disc disease, tinnitus, bilateral pes planus, and bilateral hearing loss.

4.  The Veteran's service-connected disabilities were not a principal or contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection for the Cause of the Veteran's Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C. § 1310 (West 2012); 38 C.F.R. § 3.5.

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c). 

VA regulations also provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of  38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2017).  

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C. 
§ 1116(f) (West 2012); 38 C.F.R. § 3.307 (a)(6)(iii) (2017).

Effective June 2015, VA published an interim rule establishing a presumption of exposure to certain herbicides for Veterans who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray a herbicide agent (Agent Orange) during the Vietnam era and later develop an Agent Orange presumptive condition.  80 Fed. Reg. 35246-01 (June 19, 2015) (currently codified at 38 C.F.R. § 3.307(a)(6)(v)).  Notably, the designation of "UC-123" indicates that the particular aircraft was equipped with spray apparatus.  See Institute of Medicine, National Academy of Sciences, Post-Vietnam Dioxin Exposure in Agent Orange Contaminated C-123 Aircraft 10 (2015).

The Veteran died in April 2012.  The death certificate lists the immediate cause of death as pneumonia due to or a consequence of multiple myeloma.  Renal failure and delirium were listed as other disorders that had contributed to the Veteran's death but had not resulted in the underlying conditions that had caused his demise.

At the time of his death, the Veteran was service-connected for Meniere's disease, lumbar degenerative disc disease, tinnitus, bilateral pes planus, and bilateral hearing loss.

The Veteran's service personnel records indicate that he was a jet mechanic in the Air Force during the Vietnam era.  In an October 2016 memorandum, the RO issued a formal finding of lack of exposure to herbicides.  The RO determined that the VA lacked the information that the Joint Services Records Research Center (JSRRC) requires to verify herbicide exposure while working on C-123 aircraft.  Data match with the National Personnel Records Center did not show that the Veteran was exposed to herbicides.  The Air Force personnel records and service treatment records reviewed showed no evidence of exposure to herbicides.  The RO stated that the evidence did not show that the Veteran worked on C-123 aircraft during his military service.  The evidence showed that the Veteran was stationed at Clark AFB in the Philippines from March 10, 1965 to April 10, 1967.  C-123 aircraft were not used at Clark AFP in the Philippines until 1969. 

In a July 2013 letter, the private physician who had treated the Veteran for multiple myeloma opined that the disease was likely the result of his exposure to Agent Orange during military service.  The physician noted that the Institute of Medicine (IOM) of the National Academy of Sciences concluded in 1994 that there is limited/suggestive evidence of an association between exposure to herbicides used in Vietnam and development of multiple myeloma.   

Initially, the Board notes there is no evidence to establish that the Veteran had actual herbicide exposure during service.  While the Veteran did serve as a jet mechanic, the evidence shows that he did not actually work with C-123 aircraft at any time during his service.  Accordingly, although the Veteran later developed multiple myeloma, which is a presumptive disease for Agent Orange exposure, based on the record, there is no evidence of actual or presumed Agent Orange (or any other herbicidal agent) exposure and the Veteran is not entitled to presumptive service connection based on inservice herbicide exposure, pursuant to 38 C.F.R. § 3.309 (e).

The July 2013 opinion of the Veteran's doctor that his multiple myeloma is likely due to herbicide exposure during service is of little probative value.  The opinion relies upon the premise that the Veteran was exposed to herbicides in service.  However, herbicide exposure for the Veteran has not been established.  As the Board herein finds the Veteran was not exposed to herbicides, the opinion is based upon an inaccurate factual premise.

Moreover, the Veteran's service treatment records do not show multiple myeloma in service. The Veteran did not receive treatment for or a diagnosis of multiple myeloma for many following service discharge.  No medical professional has attributed the Veteran's multiple myeloma to his military service.

Additionally, it is neither contended nor shown that any of the Veteran's service-connected disabilities (Meniere's disease, lumbar degenerative disc disease, tinnitus, bilateral pes planus, and bilateral hearing loss) were a principal or contributory cause of the Veteran's death.  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, and/or service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312 (c)(2).

Accordingly, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death, so there is no reasonable doubt to resolve in the appellant's favor.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


